Citation Nr: 1648122	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  09-15 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a compensable disability evaluation for degenerative disease, residuals, right ring finger.

 2. Entitlement to a compensable disability evaluation for degenerative disease, residuals, right long finger.

 3. Entitlement to service connection for a heart disorder, to include post-aortic and mitral valve replacement surgery.

REPRESENTATION

Appellant represented by:	John-Paul Gustad, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to June 1989.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2014, the Veteran presented testimony at a Travel Board before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.  Thereafter, in May 2014, the Board remanded this appeal for additional development.


FINDINGS OF FACT

1. The Veteran's right ring disorder is manifested by pain and limitation of movement.

2. His right long finger was not manifested by a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm.

3. The evidence of record shows that the Veteran's heart disorder is not etiologically related to his active service.





CONCLUSIONS OF LAW

1. The criteria for an increased rating for a right ring finger have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2015).

2. The criteria for an increased rating for a right long finger have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2015).

3. The criteria for service connection for a heart disorder, to include post-aortic and mitral valve replacement surgery, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a letter sent in December 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Veteran's service treatment records (STRs), VA and private medical treatment records and lay statements have been obtained and associated with the claims file prior to and subsequent to the May 2014 Board remand directives.  

Subsequent to the May 2014 Board remand, the Veteran was afforded the appropriate VA examinations, as set forth below.  The Board has determined that those examinations were adequate because they were factually informed, medically competent, and responsive to the issues on appeal.  38 C.F.R. § 4.2 (2015). 

In light of the above, there was compliance, certainly substantial compliance, with the May 2014 remand directives, in turn allowing the Board to proceed with its adjudication of these claims.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As already mentioned above, the Veteran testified at a Board hearing in March 2014.  The hearing was adequate as the undersigned VLJ explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

III. Increased Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In initial-rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as a "staged" rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10   (2007) (extending this practice even to claims that do not involve initial ratings).  In a claim for increased rating, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202   (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, DC 5230, limitation of motion of the ring finger, a noncompensable rating is warranted for any limitation of motion of the little finger. With respect to middle finger disabilities, 38 C.F.R. § 4.71a, DC 5229, sets forth relevant provisions.  Specifically, DC 5229, which governs index or long finger limitation of motion, provides a 10 percent rating with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  A noncompensable rating is provided with a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees. The ratings are the same for the major (dominant) or minor hand.

After a review of all the evidence in this Veteran's case, lay and medical, the Board finds that a preponderance of the evidence is against the Veteran's claims for compensable ratings for his right long and right finger disorders.

The Veteran underwent VA examinations in September 2012 and April 2015.  At both examinations, both show no gap between the fingertip and the proximal transverse crease of the palm.  The September 2012 examiner observed that the flexion of the right long and right ring fingers had painful motion at a gap of less than one inch.  With regards to the right long finger, extension was limited by no more than 30 degrees, with painful motion beginning at extension of no more than 30 degrees.  He was able to do three repetitions of range of motion and there were no noted additional limitations of motion.  There was tenderness to palpation of the fingers.  The results of the Veteran's muscle strength testing were normal.  The Veteran's functional impairment was noted as pain on movement and deformity.  The examiner observed that the Veteran's dominant hand was his right hand.  X-rays of the right hand revealed degenerative changes.
At the April 2015 VA examination, the long and ring fingers extension was 0 degrees at the metacarpophalangeal joint (MCP), 5 degrees at the proximal interphalangeal joints (PIP) and 5 degrees at the distal interphalangeal joints (DIP).  Flexion of the right ring and long fingers was 90 degrees at the MCP, 95 degrees at the PIP for the long finger while 90 degrees for the ring finger and 65 degrees at DIP both fingers.  There was mild tenderness with palpation at DIP and PIP joints of the long and ring fingers. He was able to do three repetitions of range of motion and there were no noted additional limitations of motion.  The results of the Veteran's muscle strength testing were normal.  Moreover, the Veteran reported that he currently worked in refrigerator maintenance, which required gripping tools.  He stated that this caused increased pain in his middle and long fingers.  The examiner commented that the September X-rays documented likely osteoarthritis of the long finger.

The evidence reflects that the Veteran's right long and right ring finger disorders are characterized by deformity, pain and limitation of motion.  Although there was limitation of motion associated with the right ring finger, any limitation of motion of the right ring finger alone warrants only a noncompensable rating under DC 5230.  Thus, the Veteran is already in receipt of the maximum possible rating under DC 5230 based on any limitation of motion of the right ring finger, by itself (i.e. a 0 percent rating).  See 38 C.F.R. § 4.71a, DC 5230.

Although there was objective evidence of painful motion during the examination, pain, however, alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell, supra. Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  In this case, as discussed, the Veteran's pain has not been shown to functionally limit his range of motion to such a degree as would warrant a higher rating. 

Regarding the right long finger, both examinations show no gap between the fingertip and the proximal transverse crease of the palm.  While his right hand would be considered his dominant hand for rating purposes, he, however, does not meet the criteria set forth in 38 C.F.R. § 4.71a, DC 5229 to receive a compensable rating for his service-connected right long finger disorder. 

Accordingly, the preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014).

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321 (b)(1) (2015).  The Veteran has not presented any evidence that his right finger disorders results in a unique disability that is not addressed by the rating criteria.  The predominant symptomatology the Veteran experiences as a result of his right finger disorders - pain and limitation of motion - are already contemplated and compensated for by the current rating criteria.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

III. Service Connection Claims

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In addition, valvular heart disease will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303 (b) (2015). But this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309 (a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

The Veteran believes his heart disorder is related to his active duty.  Specifically, he contends that his rheumatic mitral and aortic valve disease developed from his occurrences of strep throat while on active duty.

Upon review of the record, the Board finds the preponderance of the competent, credible, and probative evidence is against the claim.

The Veteran's STRs reflect that he was treated for a strep throat in May and October 1995.  In light of this, the Board remanded the claim to obtain a medical opinion regarding the posited relationship, if any, between the Veteran's strep throat and his current heart disorder that was diagnosed in December 1996. Accordingly, the Veteran had a VA examination in April 2015. 

At the April 2015 VA examination, the Veteran reported experiencing shortness of breath during the Fall of 1996 and that he went to the local emergency room.  He stated that the cardiologist informed him that both his aortic and mitral valves were failing and required surgical intervention, which was completed in December 1997.  The examiner confirmed the diagnosis of aortic and mitral valve replacement, but opined that it was less likely than not the rheumatic mitral and aortic valve disease was otherwise related to any incident of active military service, to include the rheumatic mitral and aortic valve disease diagnosed in December 1996 originated from, or was otherwise the result of the Veteran's strep throat, diagnosed in May and October 1985, respectively.  In reaching this conclusion, the examiner cited to the Up-to-Date Medical Database and Prevention, which provides that the "initial and recurrent attacks of rheumatic fever depends on control of group A streptococcal tonsillopharyngitis.  Prevention of initial attack of rheumatic fever (primary prevention) is accomplished by prompt diagnosis and antibiotic treatment of group A streptococcal tonsillopharyngitis."  She observed that the Veteran's STRs dated May 1985 showed that he was admitted to the hospital with a severe sore throat, headache, temperature, chills and sweats with pain with swallowing.  She noted that that a May 1985 examination of the Veteran revealed no lymph adenopathy; he had clear lungs and a normal abdomen.  The examiner noted that a throat culture showed that Beta strep group A and monospot were positive.  She stated that the Veteran was diagnosed with severe acute tonsillitis and acute infectious mononucleosis.  She observed that the Veteran was treated with IV antibiotics and discharged on an additional oral antibiotic for 10 days.  She further noted that the Veteran was seen again in October 1985 for pharyngitis and presumptively treated with oral antibiotics.  The examiner stated that a throat culture obtained at a follow-up visit also in October 1985 was negative.  She commented that the Veteran was treated promptly with antibiotics for his pharyngitis, thereby, preventing rheumatic fever.  Moreover, she opined that the Veteran did not demonstrate the clinical manifestations of rheumatic fever as listed by the Up-to-Date Medical Database and Prevention.  Resultantly, the examiner concluded that the Veteran's current heart disorder did not have its onset in service nor was it related to his active service.

After reviewing all of the evidence regarding the posited correlation ("nexus") between the Veteran's current neck disability and his military service, the Board concludes that the preponderance of this evidence is against his claim, so it must be denied rather than granted.  Ultimately, the Board must consider all of the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Dambach v. Gober, 223 F.3d 1376, 1380-81   (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In this case, the amount of time that passed between the Veteran's reported onset of his strep throat in May and October 1985 in comparison to when he was first diagnosed with this heart disorder is very substantial.  While this is not entirely dispositive of his claim, it is also nonetheless other evidence tending to go against his claim.  The Board may, in this circumstance, consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or, here, an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom; see also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).

While the Veteran might sincerely believe that his heart disorder is related to an injury he sustained in active service and lay persons are competent to provide opinions on some medical issues, the issue of whether the Veteran's current heart disorder is related to strep throat falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board notes that there is only one medical examiner's opinion of record. Inasmuch as the VA opinion clearly was based upon both examination of the Veteran and consideration of his documented medical history and statements, and because the rationale underlying the opinion is reasonable and consistent with the evidence of record, this opinion constitutes the most probative evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for a neck disability. Accordingly, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

ORDER

Entitlement to a compensable disability evaluation for degenerative disease, residuals, right ring finger, is denied.

 Entitlement to a compensable disability evaluation for degenerative disease, residuals, right long finger, is denied.

Entitlement to service connection for a heart disorder, to include post-aortic and mitral valve replacement surgery, is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


